Per Curiam:
We are of opinion that the action of the common council of the city of Middletown was irregular in that the notice prescribed *734by the statute was not given. Section 26 of the Transportation Corporations Law* provides in effect that unless the operators of the bus line shall obtain the consent of the municipal authorities, they are not competent to receive a certificate of convenience and necessity. We do not doubt that the Public Service Commission had power to grant such certificate, but as defendant had no power to receive it, as to him the situation is the same as if the certificate had never been issued. The village of Liberty having been brought under the operation of section 26 of the Transportation Corporations Law, no consent has been obtained by defendant for the operation of the bus line in said village. The injunction order is limited to the operation of the bus line in the city of Middletown and the village of Liberty. The judgment should be affirmed, with costs.
Blackmar, P. J., Rich, Jay cox and Young, JJ., concur; Kelly, J., dissents and reads for reversal.

 Added by Laws of 1915, chap. 667, as amd. by Laws of 1919, chap. 307.—[Rep.